EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth Browning on 22 September 2021.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 8/19/21 has been entered in full. Claims 31, 36 and 37 are amended. Claims 31-49 are pending. 

Examiner’s Amendment
Following entry of the 8/19/21 amendment, amend the claims further as follows:

In claim 1, amend line 13 to recite:
(SEQ ID NO: 8), and


Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (5/19/21).
The objections to the specification at pg 2 are withdrawn in view of the amendments to the specification.
The rejection of claims 31-35 and 39-49 under 35 U.S.C. § 112(b) at pg 2 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendments to the claims.
withdrawn in view of the amendments to the claims.
The provisional rejection of claims 31-49 on the ground of nonstatutory obviousness-type double patenting at pg 8-10 as being unpatentable over claims 31-38 and 42-49 of copending application 16/714,294, is withdrawn in view of Applicants' persuasive arguments set forth at pages 7-8 of the 8/19/21 Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 31-49 set forth previously have been withdrawn as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 31-49 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646